DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election note that claims 7-25 are withdrawn and remain pending.  It is request that non-elected subject matter be rejoined upon indication of allowable subject matter.  The Examiner acknowledges this request, however, notes that rejoinder is made for allowable products and methods which are commensurate in scope with the allowable product (“In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.” – See MPEP 821.04).  

Status of Application
Claims 1-25 are pending; Claims 7-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-6 are subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The objection to the specification for not having the incorporation by reference of a sequence listing paragraph is withdrawn.  Applicant’s point out that said paragraphs was introduced by amendment on 09/30/2019.

New Rejection – Necessitated by Amendments
Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claim 1 deletes the selection of part (a).  However, the rest of the selections (e.g. b, c, etc.) are not re-lettered.  It makes little sense to begin a long list of items for selection with part (b) rather than part (a).  Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to according to several different selections, wherein, for example, in claim 1, the protein is selected from one which consists of SEQ ID NO: 2 but has 1 to 48 substitutions, deletions, etc; or a protein having (interpreted as comprising) a sequence that has 90% identity to SEQ ID NO: 2 with requisite activity; and a new wherein clause, which stipulates “the protein is a mutant of a protein consisting of the amino acid sequence of SEQ ID NO: 2.”   This same wherein clause appears at the ends of claims 2 and 3, which also have several proteins to choose from.
It is unclear, however, which protein is being referenced given there are two proteins in claim 1, two proteins in claim 2 and eight proteins in claim 3.
An additional point of indefiniteness is several of the selections recite “having” language (e.g. having 90% sequence identity to SEQ ID NO: 2) which is interpreted as open/comprising; whereas the wherein clause recites the protein is mutant of the amino acid sequence consisting of SEQ ID NO: 2.  
Thus, there is an internal inconsistency within the claims. Claims 4-6 are included as they do not remedy the noted deficiency.    
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. natural phenomenon) without significantly more. 
An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  As taught in instant Example 1, SEQ ID NO: 2 (UGT91D2#16) is a newly discovered steviol glycoside hexose transferase isolated from Stevia rebaudiana.  It differs from the closely related UGT91D2 (amino acid sequence SEQ ID NO: 4, encoded by nucleotide sequence SEQ ID NO: 3) by just seven amino acids, at positions 42, 156, 233, 298, 394, 439 and 471 (See sequence alignment below); said enzyme also has a slightly different activity, namely rhamnosylation rather than glucosylation (see Figure 8). 
Part 1(c) recites the protein having an amino acid sequence having identity of at least 90% or more to SEQ ID NO: 2, wherein said protein must also have the same amino acid present as in X7, which is F471, of SEQ ID NO: 2.  It is noted, F471 is the naturally occurring amino acid at this position for this enzyme.  In addition, reciting “at least 90% or more” identity to SEQ ID NO: 2 reads on the naturally occurring enzyme having 100% identity to SEQ ID NO: 2, which would naturally have F471 present.  As such, there is nothing in the claims which differentiates this naturally occurring enzyme in terms of structure and/or function.  Thus, there is ultimately nothing in the claims which integrates the judicial exception into a practical application.  This holds true for claims 4-6 as well, because they just simply define the naturally occurring substrate and products of the enzyme.  
With regard to 2(c’), a sequence having 90% or more identity to SEQ ID NO: 2, wherein X1 to X7 are the same and having its naturally occurring activity, again reads on the naturally occurring enzyme having 100% identity to SEQ ID NO: 2.
With regard to 3(c’’), a sequence having 90% or more identity to SEQ ID NO: 2, wherein X2 and/or X3 are the same and having its naturally occurring activity, again reads on the naturally occurring enzyme having 100% identity to SEQ ID NO: 2.
With regard to 3(e), a protein consisting of SEQ ID NO: 4 and has 1 to 48 substitutions and wherein the amino acid at position 156 is Val and the amino acid at position 233 is Phe, reads upon SEQ ID NO: 2 because as noted above, there are only seven amino acid changes of SEQ ID NO: 2 relative to SEQ ID NO: 4, at position 42, 156, 233, 298, 394, 439 and 471 and thus conceivably, 1 to 48 substitutions reads upon five additional substitutions, wherein this could be at positions 42, 298, 394, 439 and 471 which are essentially mutated back thus making SEQ ID NO: 4 into naturally occurring SEQ ID NO: 2 (e.g. if 42 is Phe, 298 is Ala, 394 is Leu, 439 is Asn and 471 is Phe are also mutated).  Furthermore, the instant specification states: “The proteins described in above (b), (b'), (b''), (c), (c'), (c''), and (d) to (i) are typically naturally occurring mutants of polypeptides of SEQ ID NO: 2 or 4.”  See paragraph 0058, PG-Pub.  Thus, even though the claims recite the proteins are mutants of SEQ ID NO: 2 and/or 4, they clearly are naturally occurring mutants to one another; and further encompass other naturally occurring mutants of each.  
With regard to 3(f), the exact same logic as 3(e) holds true here, wherein when the polypeptide of SEQ ID NO: 4 or 90% or more identity thereto and having 156Val and/or 233 Phe, this too encompasses the same five additional substitutions noted above, wherein when 42 is Phe, 298 is Ala, 394 is Leu, 439 is Asn and 471 is Phe, these combined substitutions would turn this polypeptide into naturally occurring SEQ ID NO: 2.
With regard to 3(h) and 3(i), the exact same logic as 3(e) and 3(f) holds true here, wherein when the polypeptide is SEQ ID NO: 2 having the substitution of V156T and/or F233S, and further 1 to 48 substitutions encompasses five additional substitutions at positions F42Y, A298V, L394I, N439K and F471Y, which would turn this polypeptide (e.g. SEQ ID NO: 2) back into naturally occurring SEQ ID NO: 4.

   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2535   98.8    485  1  US-16-473-819A-4           Sequence 4, Appli


                                    ALIGNMENTS


RESULT 1 (Qy = SEQ ID NO: 2; Db=SEQ ID NO: 4)
US-16-473-819A-4

  Query Match             98.8%;  Score 2535;  DB 1;  Length 485;
  Best Local Similarity   98.6%;  
  Matches  478;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MYNVTYHQNSKAMATSDSIVDDRKQLHVATFPWLAFGHILPFLQLSKLIAEKGHKVSFLS 60
              |||||||||||||||||||||||||||||||||||||||||:||||||||||||||||||
Db          1 MYNVTYHQNSKAMATSDSIVDDRKQLHVATFPWLAFGHILPYLQLSKLIAEKGHKVSFLS 60

Qy         61 TTRNIQRLSSHISPLINVVQLTLPRVQELPEDAEATTDVHPEDIPYLKKASDGLQPEVTR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTRNIQRLSSHISPLINVVQLTLPRVQELPEDAEATTDVHPEDIPYLKKASDGLQPEVTR 120

Qy        121 FLEQHSPDWIIYDYTHYWLPSIAASLGISRAHFSVVTPWAIA YMGPSADAMINGSDGRTT 180
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db        121 FLEQHSPDWIIYDYTHYWLPSIAASLGISRAHFSVTTPWAIA YMGPSADAMINGSDGRTT 180

Qy        181 VEDLTTPPKWFPFPTKVCWRKHDLARLVPYKAPGISDGYRMGLVLKGSDCLLFKCYHEFG 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db        181 VEDLTTPPKWFPFPTKVCWRKHDLARLVPYKAPGISDGYRMGLVLKGSDCLLSKCYHEFG 240

Qy        241 TQWLPLLETLHQVPVVPVGLLPPEIPGDEKDETWVSIKKWLDGKQKGSVVYVALGSEALV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        241 TQWLPLLETLHQVPVVPVGLLPPEIPGDEKDETWVSIKKWLDGKQKGSVVYVALGSEVLV 300

Qy        301 SQTEVVELALGLELSGLPFVWAYRKPKGPAKSDSVELPDGFVERTRDRGLVWTSWAPQLR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SQTEVVELALGLELSGLPFVWAYRKPKGPAKSDSVELPDGFVERTRDRGLVWTSWAPQLR 360

Qy        361 ILSHESVCGFLTHCGSGSIVEGLMFGHPLIMLPLFGDQPLNARLLEDKQVGIEIPRNEED 420
              |||||||||||||||||||||||||||||||||:||||||||||||||||||||||||||
Db        361 ILSHESVCGFLTHCGSGSIVEGLMFGHPLIMLPIFGDQPLNARLLEDKQVGIEIPRNEED 420

Qy        421 GCLTKESVARSLRSVVVENEGEIYKANARELSKIYNDTKVEKEYVSQFVDFLEKNARAVA 480
              |||||||||||||||||| |||||||||||||||||||||||||||||||:|||||||||
Db        421 GCLTKESVARSLRSVVVEKEGEIYKANARELSKIYNDTKVEKEYVSQFVDYLEKNARAVA 480

Qy        481 IDHES 485
              |||||
Db        481 IDHES 485


Applicant’s should note, part 1(b) does not recite the naturally occurring enzyme, as such, if part (b) were independent to part (c), it would not be subject to rejection under 35 U.S.C. 101.  However, a claim and its limitations stand or fall together and since parts (c) are rejected, the entire claim stands rejected.  The same holds true for 2(b’), 3(b’’), 3(d), 3(g), these would not be subject to rejection under 35 U.S.C. 101. 
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s state that the amendments to the claims distinguish the claims over a product of nature.  It is asserted that by introducing the amendment to the claims which stipulate, wherein the protein is a mutant of a protein consisting of SEQ ID NO: 2 or is a mutant of a protein consisting of SEQ ID NO: 4, that there would be structural differences between the claimed proteins and their closest naturally occurring counterparts (See Remarks, p. 15).
	The Examiner has considered Applicant’s remarks and position but does not find them convincing.  This is because, as noted in the modified rejection above, the instant specification at paragraph 0058 (PG-Pub) states “The proteins described in above (b), (b'), (b''), (c), (c'), (c''), and (d) to (i) are typically naturally occurring mutants of polypeptides of SEQ ID NO: 2 or 4.”  For example, SEQ ID NO: 2 and SEQ ID NO: 4 are naturally occurring mutants of one another.  In addition, the specification makes clear additional naturally occurring mutants are encompassed the instant claims.  As such, the amendments do not distinguish themselves from the judicial exception of being a naturally occurring product.  As such, the rejection of record is maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 August 2022